United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1222
                                  ___________

Betty R. Porter,                      *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the
      v.                              * District of Minnesota.
                                      *
Jennifer Welsh, M.D.; William Miller, *      [UNPUBLISHED]
M.D.,                                 *
            Appellees.                *
                                ___________

                         Submitted: June 6, 2003
                             Filed: August 19, 2003
                                  ___________

Before BOWMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Betty R. Porter appeals the decision of the District Court1 to grant summary
judgment to the defendants in her diversity medical malpractice action after the
District Court determined that Porter had failed to meet the requirements of Minn.
Stat. § 145.682 (West 1998) (certification of expert review). Having reviewed de
novo the Court’s interpretation and application of § 145.682, see Reimer v. City of
Crookston, 326 F.3d 957, 961 (8th Cir. 2003), we agree with the District Court that
expert testimony was required and that a psychologist was not qualified to render

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
expert opinions in this case. Accordingly, we affirm, see 8th Cir. R. 47B, and we
deny Porter’s motion to supplement the record.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-